
	

113 S1087 IS: Enhancing Education Through Technology Act of 2013
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1087
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Mrs. Hagan (for herself,
			 Mrs. Murray, and
			 Ms. Baldwin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To award grants to encourage State educational agencies,
		  local educational agencies, and schools to utilize technology to improve
		  student achievement and college and career readiness, the skills of teachers
		  and school leaders, and the efficiency and productivity of education systems at
		  all levels.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Education Through Technology
			 Act of 2013.
		2.Achievement
			 through Technology and InnovationPart D of title II of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6751 et seq.) is amended to read as
			 follows:
			
				DAchievement
				through Technology and Innovation
					2401.PurposesThe purposes of this part are—
						(1)to improve the achievement, academic
				growth, and college and career readiness of students who have developed the
				ability to think critically, apply knowledge to solve complex problems, work
				collaboratively, communicate effectively, be self-directed, and be responsible
				digital citizens;
						(2)to ensure all
				students have access to individualized, rigorous, and engaging digital learning
				experiences;
						(3)to ensure that
				educators have the knowledge and skills to develop and implement digital
				learning curriculum, use technology effectively in order to personalize and
				strengthen instruction, and effectively deliver and utilize assessments to
				measure student outcomes and support student success;
						(4)to ensure that
				administrators have the leadership, management, knowledge, and skills to
				design, develop, and implement a school or local educational agency-wide
				digital age learning environment;
						(5)to improve the
				efficiency and productivity of education through technology;
						(6)to address the connectivity needs of local
				educational agencies and educational service agencies that are eligible for
				support under the E-rate program without duplicating the support available
				under such program;
						(7)to ensure that students have increased
				access to dual and concurrent enrollment opportunities, career and technical
				courses, and programs leading to an industry recognized credential; and
						(8)to ensure that
				State educational agencies, local educational agencies, and elementary schools
				and secondary schools have the technological capacity and infrastructure to
				meet purposes described in paragraphs (1) through (7).
						2402.E-rate
				restrictionFunds awarded
				under this part may be used to address the networking needs of a recipient of
				such funds for which the recipient is eligible to receive support under the
				E-rate program, except that such funds may not be duplicative of support
				received by the recipient under the E-rate program.
					2403.DefinitionsIn this part:
						(1)Digital
				learningThe term digital learning means any
				instructional practice that effectively uses technology to strengthen a
				student’s learning experience and encompasses a wide spectrum of tools and
				practices, including—
							(A)interactive
				learning resources that engage students in academic content;
							(B)access to online
				databases and other primary source documents;
							(C)the use of data to
				personalize learning and provide targeted supplementary instruction;
							(D)student
				collaboration with content experts and peers;
							(E)online and
				computer-based assessments;
							(F)digital content,
				adaptive, and simulation software or courseware;
							(G)online courses,
				online instruction, or digital learning platforms;
							(H)mobile and
				wireless technologies for learning in school and at home;
							(I)learning
				environments that allow for rich collaboration and communication;
							(J)authentic
				audiences for learning in a relevant, real world experience;
							(K)teacher
				participation in virtual professional communities of practice; and
							(L)hybrid or blended
				learning, which occurs under direct instructor supervision at a school or other
				location away from home and, at least in part, through online delivery of
				instruction with some element of student control over time, place, path, or
				pace.
							(2)Eligible
				partnershipThe term eligible partnership means a
				partnership that shall include not less than 1 high-need local educational
				agency and not less than 1—
							(A)State educational
				agency;
							(B)local educational agency, educational
				service agency, consortium of local educational agencies, or consortium of
				educational service agencies, that can demonstrate that teachers in schools
				served by the agency are effectively integrating technology and proven teaching
				standards into instruction, based on a review of relevant research, and that
				such integration results in improvement in—
								(i)classroom instruction in the core academic
				subjects; and
								(ii)the preparation of students to meet State
				academic content and student academic achievement standards;
								(C)institution of
				higher education;
							(D)nonprofit or
				community-based organization; or
							(E)business or
				for-profit organization.
							(3)Eligible
				technologyThe term eligible technology means
				modern information, computer, and communication technology hardware, software,
				services, or tools, including computer or mobile hardware devices and other
				computer and communications hardware, software applications, systems and
				platforms, and digital and online content, courseware, and online instruction
				and other online services and supports.
						(4)E-rate
				programThe term
				E-rate program means the Schools and Libraries Universal Service
				Support Mechanism established under section 254(h)(1)(B) of the Communications
				Act of 1934 (47 U.S.C. 254(h)(1)(B)).
						(5)High-need local
				educational agencyThe term ‘high-need local educational agency’
				means a local educational agency that—
							(A)is among the
				local educational agencies in a State with the highest numbers or percentages
				of children from families with incomes below the poverty line; and
							(B)(i)operates one or more
				schools identified under section 1116; or
								(ii)has a substantial need for
				assistance in acquiring and using technology based on the technology readiness
				survey.
								(6)Professional
				developmentThe term professional development is a
				process of continuous improvement for teachers and school leaders that improves
				educator knowledge, skills, and practice toward the goal of increased student
				achievement and—
							(A)is intensive,
				ongoing, connected to practice, and on-site where allowable;
							(B)is focused on
				student learning and addresses the teaching of specific curriculum
				content;
							(C)is aligned with
				school improvement priorities and goals of the school and local educational
				agency; and
							(D)builds strong
				working relationships among teachers and school leaders that—
								(i)may be built
				around active professional learning communities; and
								(ii)may contain
				on-demand components, such as instructional videos, training documents, or
				learning modules.
								(7)Student
				technology literacyThe term
				student technology literacy means student knowledge and skills
				in using contemporary information, communication, and learning technologies in
				a manner necessary for successful employment, lifelong learning, and
				citizenship in the knowledge-based, digital, and global 21st century,
				including, at a minimum, the ability to—
							(A)effectively
				communicate and collaborate;
							(B)analyze and solve
				problems;
							(C)access, evaluate,
				manage, and create information and otherwise gain information literacy;
							(D)demonstrate
				creative thinking, construct knowledge, and develop innovative products and
				processes; and
							(E)carry out the
				activities described in subparagraphs (A) through (D) in a safe and ethical
				manner.
							(8)Technology
				readiness surveyThe term
				technology readiness survey means a survey completed by a local
				educational agency that provides standardized information comparable to the
				information collected through the technology readiness survey administered
				under the Race to the Top Assessment program under section 14006 of division A
				of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) on the
				quantity and types of technology infrastructure and access available to the
				students served by the local educational agency, including computer devices,
				Internet connectivity, operating systems, related network infrastructure, data
				systems, and—
							(A)requiring—
								(i)an
				internal review of the degree to which instruction, additional student support,
				and professional development is delivered in digital formats, media, and
				platforms and is available to students and educators at any time;
								(ii)an internal
				review of the ability of educators to use assessments and other student data to
				personalize and strengthen instruction and identify professional development
				needs and priorities; and
								(iii)any other
				information required by the State educational agency serving the local
				educational agency; and
								(B)may include an assessment of local
				community needs to ensure students have adequate online access and access to
				devices for school-related work during out-of-school time.
							(9)Universal design
				for learningThe term
				universal design for learning has the meaning given the term in
				section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
						1Technology
				Readiness and Access
						2411.Technology
				grants program authorized
							(a)In
				generalFrom the amounts appropriated under
				section 2416, the Secretary shall award State
				grants for technology readiness and access (in this subpart referred to as
				grants) to State educational agencies to strengthen State and
				local technological infrastructure and professional development that supports
				digital learning through State activities under
				section 2413(c) and local activities under
				section 2414(c).
							(b)Grants to State
				educational agencies
								(1)ReservationsFrom
				the amounts appropriated under
				section 2416 for any fiscal year, the
				Secretary shall reserve—
									(A)three-fourths of 1
				percent for the Secretary of Interior to provide assistance under this subpart
				for schools operated or funded by the Bureau of Indian Education; and
									(B)1 percent to
				provide assistance under this subpart to the outlying areas.
									(2)GrantsFrom the amounts appropriated under
				section 2416 for any fiscal year and
				remaining after the Secretary makes reservations under
				paragraph (1), the Secretary shall make
				a grant for the fiscal year to each State educational agency with an approved
				application under
				section 2412 in an amount that bears the same
				relationship to such remainder as the amount the State educational agency
				received under part A of title I for such year bears to the amount all State
				educational agencies with an approved application under
				section 2412 received under such part for
				such year.
								(c)MinimumThe
				amount of a grant to a State educational agency under
				subsection (b)(2) for a fiscal year
				shall not be less than one-half of 1 percent of the total amount made available
				for grants to all State educational agencies under such subsection for such
				year.
							(d)Reallotment of
				unused fundsIf any State educational agency does not apply for a
				grant under
				subsection (b)(2) for a fiscal year, or
				does not use the State educational agency's entire grant under
				subsection (b)(2) for such year, the
				Secretary shall reallot the amount of the State educational agency’s grant, or
				the unused portion of the grant, to the remaining State educational agencies
				that use their entire grant amounts under subsection (b)(2) for such
				year.
							(e)Matching
				funds
								(1)In
				generalA State educational agency that receives a grant under
				subsection (b)(2) shall provide
				matching funds, from non-Federal sources, in an amount equal to 20 percent of
				the amount of grant funds provided to the State educational agency to carry out
				the activities supported by the grant. Such matching funds may be provided in
				cash or in-kind, except that any such in-kind contributions shall be provided
				for the purpose of supporting the State educational agency’s activities under
				section 2413(c).
								(2)WaiverThe
				Secretary may waive the matching requirement under
				paragraph (1) for a State educational
				agency that demonstrates that such requirement imposes an undue financial
				hardship on the State educational agency.
								2412.State
				applications
							(a)ApplicationTo
				receive a grant under
				section 2411(b)(2), a State educational
				agency shall submit to the Secretary an application at such time and in such
				manner as the Secretary may require and containing the information described in
				subsection (b).
							(b)ContentsEach
				application submitted under
				subsection (a) shall include the
				following:
								(1)A description of
				how the State educational agency will meet the following goals:
									(A)Use technology to
				ensure all students achieve college and career readiness and student technology
				literacy, including by providing high-quality education opportunities to
				economically or geographically isolated student populations.
									(B)Provide educators
				with the tools, devices, content, and resources to—
										(i)significantly
				improve teaching and learning, including support to increase personalization
				for and engagement of students in pursuit of college and career readiness and
				student technology literacy; and
										(ii)develop and use
				assessments to improve instruction, consistent with the principles of universal
				design for learning, including for students who are children with disabilities
				and children who are limited English proficient.
										(C)Ensure
				administrators and school leaders have the flexibility and capacity to develop
				and manage systems to carry out activities described in subparagraphs (A) and
				(B), and support administrators and school leaders in utilizing technology to
				promote equity and increase efficiency and productivity.
									(D)Enable local educational agencies to build
				the technological capacity and infrastructure (including through local
				purchasing of eligible technology), necessary for the full implementation of
				online assessments for all students, (including students who are children with
				disabilities and children who are limited English proficient) and to—
										(i)ensure the
				interoperability of data systems and eligible technology; and
										(ii)carry out
				subparagraphs (A) through (C).
										(2)A description of
				the technology readiness in the State, as determined by local educational
				agency responses to the technology readiness survey, including—
									(A)the status of the ability of each local
				educational agency served by the State educational agency to meet the goals
				described in
				section 2414(b)(1);
									(B)an assurance that
				not less 90 percent of the local educational agencies served by the State
				educational agency have completed and submitted the technology readiness survey
				to the State educational agency; and
									(C)an assurance that
				the results of the technology readiness survey for each such local educational
				agency are made available to the Secretary and the public through the website
				of the local educational agency.
									(3)A description of
				the plan for the State educational agency to support each local educational
				agency served by the State educational agency in meeting the goals described in
				section 2414(b)(1) not later than 3
				years after the local educational agency completes the technology readiness
				survey by addressing the readiness gaps identified in such survey.
								(4)A description
				of—
									(A)the State’s
				process for the adoption, acquisition, distribution, and use of content;
									(B)how the State
				will ensure integrity of such processes;
									(C)how such
				processes support the goals under
				paragraph (1) or how a State will
				change such processes to support such goals; and
									(D)how the State
				will ensure content quality.
									(5)A description of how the State educational
				agency will ensure that the State educational agency's data systems and
				eligible technology are interoperable.
								(6)An assurance that the State educational
				agency will consider making content widely available through open educational
				resources when making purchasing decisions with funds received under this
				subpart.
								(7)A description of the State’s student
				technology literacy standards and the technology standards for teachers and
				administrators, and an assurance that the State’s student technology literacy
				standards meet the requirements of section 2403(7).
								(8)An assurance that
				subgrant awards under
				section 2414 will be carried out by the State
				educational agency staff with responsibility for leadership, coordination, and
				implementation of instructional and other classroom technologies.
								(9)A description of
				how the State educational agency will award subgrants to local educational
				agencies under
				section 2414.
								(10)A description of
				the process, activities, and performance measures that the State educational
				agency will use to evaluate the impact and effectiveness of the grant and
				subgrant funds awarded under this subpart across the State and in each local
				educational agency.
								(11)A description of
				how the State educational agency will, in providing technical and other
				assistance to local educational agencies, give priority to the local
				educational agencies proposing to target services to—
									(A)students in
				schools in need of improvement and persistently low-achieving schools;
				and
									(B)schools with a
				high percentage of students who are eligible for free or reduced price lunch
				under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).
									(12)A description of
				how the State educational agency consulted with local educational agencies in
				the development of the State educational agency’s application under this
				subsection.
								(13)An assurance that
				the State educational agency will provide matching funds as required under
				section 2411(e).
								(14)A description of how the State educational
				agency will ensure that funds received under this subpart do not duplicate
				support received under the E-rate program.
								(15)An assurance that the State educational
				agency will protect the privacy and safety of students and teachers, consistent
				with requirements of section 444 of the General Education Provisions Act (20
				U.S.C. 1232g) (commonly known as the Family Educational Rights and
				Privacy Act of 1974) and section 2441(a).
								2413.State use of
				grant funds
							(a)Reservation for
				subgrants To support technology infrastructureEach State
				educational agency that receives a grant under
				section 2411(b)(2) shall expend not
				less than 90 percent of the grant amount for each fiscal year to award
				subgrants to local educational agencies in accordance with
				section 2414.
							(b)Reservation for
				State activities
								(1)In
				generalA State educational agency shall reserve not more than 10
				percent of the grant received under
				section 2411(b)(2) for the State
				activities described in
				subsection (c).
								(2)Grant
				administration
									(A)In
				GeneralSubject to subparagraph (B), of the amount reserved by a
				State educational agency under
				paragraph (1), the State educational
				agency may reserve for the administration of the grant under this
				subpart—
										(i)not more
				than—
											(I)1 percent in the
				case of a State educational agency awarding subgrants under
				section 2414(a)(1); or
											(II)3 percent in the
				case of a State educational agency awarding subgrants under
				section 2414(a)(2).
											(B)Special
				RuleNotwithstanding subparagraph (A), a State educational agency
				that forms a State purchasing consortium under
				subsection (d)—
										(i)may reserve an
				additional 1 percent to carry out the activities described in
				subsection (d)(1); and
										(ii)may reserve
				amounts in addition to the percentage described in clause (i) if the State
				purchasing consortium receives direct approval from the local educational
				agencies receiving subgrants under section 2414(a) from the State educational
				agency prior to reserving more than the additional percentage authorized under
				clause (i).
										(c)State
				activitiesA State educational agency shall use funds described
				in
				subsection (b) to carry out each of the
				following:
								(1)Except for the
				awarding of subgrants in accordance with
				section 2414, activities described in the
				State educational agency’s application under
				section 2412(b).
								(2)Providing
				technical assistance to local educational agencies to—
									(A)identify and
				address technology readiness needs;
									(B)redesign
				curriculum and instruction, improve educational productivity, and deliver
				computer-based and online assessment;
									(C)use technology,
				consistent with the principles of universal design for learning, to support the
				learning needs of all students, including students who are children with
				disabilities and children who are limited English proficient;
									(D)support principals
				so that principals have the expertise to evaluate teachers’ proficiency in
				implementing digital tools for teaching and learning; and
									(E)build capacity for
				individual school and local educational agency leaders.
									(3)Developing or
				utilizing research-based or innovative strategies for the delivery of
				specialized or rigorous academic courses and curricula through the use of
				technology, including digital learning technologies and assistive
				technology.
								(4)Integrating and
				coordinating activities under this subpart with other educational resources and
				programs across the State.
								(5)Disseminating
				information, including making publicly available on the website of the State
				educational agency, promising practices to improve technology instruction, and
				acquiring and implementing technology tools and applications.
								(6)Ensuring that
				teachers, paraprofessionals, library and media personnel, specialized
				instructional support personnel, and administrators possess the knowledge and
				skills to use technology—
									(A)for curriculum
				redesign to change teaching and learning and improve student
				achievement;
									(B)for formative and
				summative assessment administration, data analysis, and to personalize
				learning;
									(C)to improve student
				technology literacy;
									(D)to expand the
				range of supports and accommodations available to children who are limited
				English proficient and students who are children with disabilities;
									(E)for ongoing
				professional development and for access to teaching resources and tools;
				and
									(F)to provide access
				to dual enrollment opportunities, career and technical courses, and programs
				leading to an industry recognized credential.
									(7)Coordinating with
				teacher and school leader preparation programs to—
									(A)align digital
				learning teaching standards; and
									(B)provide ongoing
				professional development for teachers and school leaders that is aligned to
				State student technology standards and activities promoting college and career
				readiness.
									(d)Purchasing
				consortia
								(1)In
				generalA State educational agency receiving a grant under
				section 2411(b)(2) may—
									(A)form a State
				purchasing consortium with 1 or more State educational agencies receiving such
				a grant to carry out the State activities described in subsection (c),
				including purchasing eligible technology;
									(B)encourage local
				educational agencies to form local purchasing consortia under
				section 2414(c)(4); and
									(C)promote pricing opportunities to local
				educational agencies for the purchase of eligible technology that are—
										(i)negotiated by the
				State educational agency or the State purchasing consortium of the State
				educational agency; and
										(ii)available to such
				local educational agencies.
										(2)RestrictionsA State educational agency receiving a
				grant under
				section 2411(b)(2) shall not—
									(A)except for
				promoting the pricing opportunities described in
				paragraph (1)(C), make
				recommendations to local educational agencies for, or require, use of any
				specific commercial products and services by local educational agencies;
									(B)require local
				educational agencies to participate in a State purchasing consortia or local
				purchasing consortia; or
									(C)use more than the
				amount reserved under
				subsection (b) to carry out the activities
				described in
				paragraph (1), unless the State
				educational agency receives approval in accordance with
				subsection
				(b)(2)(B).
									2414.Local
				subgrants
							(a)Subgrants
								(1)Grants to local
				educational agenciesFrom the
				grant funds provided under
				section 2411(b)(2) to a State
				educational agency that are remaining after the State educational agency makes
				reservations under
				section 2413(b) for any fiscal year and
				subject to paragraph (2), the State educational agency shall award subgrants
				for the fiscal year to local educational agencies served by the State
				educational agency and with an approved application under subsection (b) by
				allotting to each such local educational agency an amount that bears the same
				relationship to the remainder as the amount received by the local educational
				agency under part A of title I for such year bears to the amount received by
				all such local educational agencies under such part for such year, except that
				no local educational agency may receive less than $3,000.
								(2)Competitive
				grants to local educational agenciesIf the amount of funds
				appropriated under
				section 2411 is less than $300,000,000 for
				any fiscal year, a State educational agency—
									(A)shall not award
				subgrants under
				paragraph (1); and
									(B)shall—
										(i)award subgrants,
				on a competitive basis, to local educational agencies based on the quality of
				applications submitted under subsection (b), including—
											(I)the level of technology readiness, as
				determined by the technology readiness surveys completed by local educational
				agencies submitting such applications; and
											(II)the technology plans described in
				subsection (b)(4) and how the local educational agencies with such plans will
				carry out the alignment and coordination described in such subsection;
											(ii)ensure that such
				subgrants are of sufficient size and scope to carry out the local activities
				described in
				subsection (c); and
										(iii)give priority
				to local educational agencies that have demonstrated substantial need for
				assistance in acquiring and using technology, based on the agency's technology
				readiness survey.
										(3)Definition of
				local educational agency for certain fiscal yearsFor purposes of awarding subgrants under
				paragraph (2), the term local
				educational agency means—
									(A)a local
				educational agency;
									(B)an educational
				service agency; or
									(C)a local
				educational agency and an educational service agency.
									(b)ApplicationA
				local educational agency that desires to receive a subgrant under
				subsection (a) shall submit an application
				to the State at such time, in such manner, and accompanied by such information
				as the State educational agency may require, including—
								(1)a description of
				how the local educational agency will—
									(A)carry out the
				goals described in subparagraphs (A) through (D) of
				section 2412(b)(1); and
									(B)enable schools
				served by the local educational agency to build the technological capacity and
				infrastructure (including through local purchasing of eligible technology),
				necessary for the full implementation of online assessments for all students
				(including students who are children with disabilities and children who are
				limited English proficient) and to—
										(i)ensure the
				interoperability of data systems and eligible technology; and
										(ii)carry out the
				goals described in subparagraphs (A) through (D) of
				section 2412(b)(1);
										(2)a description of the results of the
				technology readiness survey completed by the local educational agency and a
				description of the plan for the local educational agency to meet the goals
				described in
				paragraph (1) within 3 years of
				completing the survey;
								(3)a description of the local educational
				agency’s student technology literacy standards, the agency's goals for the
				technology skills for teachers and administrators, and an assurance that the
				student technology literacy standards meet the requirements of section
				2403(7);
								(4)a description of the local educational
				agency’s technology plan to carry out paragraphs (1) and (3) and how the agency
				will align and coordinate the activities under this section with other
				activities across the local educational agency;
								(5)a description of
				the team of educators who will coordinate and carry out the activities under
				this section, including individuals with responsibility and expertise in
				instructional technology, teachers that specialize in supporting students who
				are children with disabilities and children who are limited English proficient,
				school leaders, technology officers, and staff responsible for assessments and
				data analysis;
								(6)a description of
				how the local educational agency will evaluate teachers’ proficiency and
				progress in implementing technology for teaching and learning;
								(7)a description of
				how the local educational agency will ensure that principals have the expertise
				to evaluate teachers’ proficiency and progress in implementing technology for
				teaching and learning and the interoperability of data systems and eligible
				technology;
								(8)a description
				of—
									(A)the local
				educational agency’s procurement process and process for the creation,
				acquisition, distribution, and use of content;
									(B)how the local
				educational agency will ensure integrity of such processes;
									(C)how such
				processes support the goals described in
				paragraph (1) or how a local
				educational agency will change such processes to support such goals; and
									(D)how the local
				educational agency will ensure content quality;
									(9)a description of
				how the local educational agency will carry out activities under
				subsection (c);
								(10)a description of
				how the subgrant funds received under
				subsection (a) will be coordinated with
				and supported by other Federal, State, and local funds to support activities
				under this subpart;
								(11)a description of how the local educational
				agency will ensure that the subgrant received under subsection (a) is not
				duplicative of support received under the E-rate program; and
								(12)an assurance that the local educational
				agency will protect the privacy and safety of students and teachers, consistent
				with requirements section 444 of the General Education Provisions Act (20
				U.S.C. 1232g) (commonly known as the Family Educational Rights and
				Privacy Act of 1974) and section 2441(a).
								(c)Use of
				funds
								(1)Technology
				infrastructureSubject to
				paragraph (3), a local educational
				agency receiving a subgrant under
				subsection (a) shall use not less than 40
				percent of such funds to support activities for the acquisition of eligible
				technology needed to—
									(A)except for the
				activities described in paragraph (2), carry out activities described in the
				application submitted under subsection (b), including purchasing devices,
				equipment, and software applications, and improving connectivity to and within
				schools; and
									(B)address readiness
				shortfalls identified under the technology readiness survey completed by the
				local educational agency.
									(2)Professional
				development for digital learningSubject to
				paragraph (3), a local educational
				agency receiving a subgrant under
				subsection (a)—
									(A)shall use not less
				than 35 percent of such funds to carry out—
										(i)digital age
				professional development opportunities for teachers, paraprofessionals, library
				and media personnel, specialized instructional support personnel, technology
				coordinators, and administrators in the effective use of modern information and
				communication technology tools and digital resources to deliver instruction,
				curriculum and school classroom management, including for classroom teachers to
				assess, support, and provide engaging student learning opportunities, including
				professional development that—
											(I)is ongoing,
				sustainable, and scalable;
											(II)is
				participatory;
											(III)includes
				communication and regular interactions with instructors, facilitators, and
				peers and is directly related to up-to-date teaching methods in content
				areas;
											(IV)includes strategies and tools for improving
				communication with parents and family engagement;
											(V)may be built around active professional
				learning communities or online communities of practice or other tools that
				increase collaboration among teachers across schools, local educational
				agencies, or States; and
											(VI)may contain
				on-demand components, such as instructional videos, training documents, or
				learning modules;
											(ii)ongoing
				professional development in strategies and pedagogy in the core academic
				subjects that involve the use of technology and curriculum redesign as key
				components of supporting effective, innovative teaching and learning, and
				improving student achievement;
										(iii)ongoing
				professional development in the use of educational technologies to ensure every
				educator achieves and maintains student technology literacy, including
				possessing and maintaining the knowledge and skills to use technology—
											(I)across the
				curriculum for student learning;
											(II)for real-time
				data analysis and online or digital assessment to enable individualized
				instruction; and
											(III)to develop and
				maintain student technology literacy;
											(iv)ongoing
				professional development for school leaders to provide and promote leadership
				in the use of—
											(I)educational
				technology to ensure a digital-age learning environment, including the capacity
				to lead the reform or redesign of curriculum, instruction, assessment;
				and
											(II)data through the
				use of technology in order to increase student learning opportunity, student
				technology literacy, student access to technology, and student engagement in
				learning; and
											(v)a
				review of the effectiveness of the professional development and regular
				intervals of learner feedback and data; and
										(B)may use such funds
				for—
										(i)the use of
				technology coaches to work directly with teachers, including through the
				preparation of teachers as technology leaders or master teachers—
											(I)who are provided
				with the means to serve as experts and to create professional development
				opportunities for other teachers in the effective use of technology; and
											(II)who may leverage
				technologies, such as distance learning and online virtual educator-to-educator
				peer communities, as a means to support ongoing, participatory professional
				growth around the integration of effective educational technologies;
											(ii)innovative
				approaches to ongoing professional development such as non-standard achievement
				recognition strategies, including digital badging, gamification elements, use
				of learner-created learning objects, integration of social and professional
				networking tools, rating and commenting on learning artifacts, and
				personalization of professional development; and
										(iii)any other
				activities required to carry out the local educational agency’s technology plan
				described in
				subsection (b)(4).
										(3)Modification of
				funding allocationsA State educational agency may authorize a
				local educational agency to modify the percentage of the local educational
				agency’s subgrant funds required to carry out the activities described in
				paragraphs (1) or (2) if the local educational agency demonstrates that such
				modification will assist the local educational agency in more effectively
				carrying out such activities.
								(4)Purchasing
				consortiaLocal educational agencies receiving subgrants under
				subsection (a) may—
									(A)form a local
				purchasing consortia with other such local educational agencies to carry out
				the activities described in this subsection, including purchasing eligible
				technology; and
									(B)use such funds for
				purchasing eligible technology through a State purchasing consortia under
				section 2413(d).
									2415.Reporting
							(a)Local
				educational agenciesEach
				local educational agency receiving a subgrant under
				section 2414 shall submit to the State
				educational agency that awarded such subgrant an annual report the meets the
				requirements of
				subsection (c).
							(b)State
				educational agenciesEach State educational agency receiving a
				grant under
				section 2411(b)(2) shall submit to the
				Secretary an annual report that meets the requirements of
				subsection (c).
							(c)Report
				requirementsA report submitted under subsection (a) or (b) shall
				include, at a minimum, a description of—
								(1)the status of the State educational
				agency’s plan described in
				section 2412(b)(3) or the local
				education agency’s technology plan under
				section 2414(b)(4), as
				applicable;
								(2)the categories of eligible technology
				acquired with funds under this subpart and how such technology is being
				used;
								(3)the professional
				development activities funded under this subpart, including types of activities
				and entities involved in providing such professional development to classroom
				teachers and other staff, such as school librarians;
								(4)the instruction,
				strategies, activities, and curricula used in the programs funded under this
				subpart; and
								(5)the types of
				programs funded under this subpart.
								2416.AuthorizationThere are authorized to be appropriated to
				carry out this subpart $1,000,000,000 for fiscal year 2014 and such sums as may
				be necessary for each of the 4 succeeding fiscal years.
						2Technology for
				Tomorrow Fund
						2421.Short
				titleThis subpart may be
				cited as the Technology for Tomorrow Fund.
						2422.Technology for
				tomorrow fund
							(a)Grants to
				eligible partnershipsFrom the amounts appropriated under
				section 2427 and not reserved under
				subsection (b), the Secretary shall award
				grants, on a competitive basis, to eligible partnerships to enable the eligible
				partnerships to carry out activities described in
				section 2424 to improve student achievement,
				academic growth, and college and career readiness through the use of technology
				and digital learning.
							(b)Reservation of
				fundsThe Secretary may reserve not more than 5 percent of the
				amounts appropriated under
				section 2427 for a fiscal year for—
								(1)the administration
				of this subpart; and
								(2)the evaluation and
				dissemination activities described in section 2424(b).
								(c)Duration of
				grant periodA grant under
				subsection (a) shall be awarded to an
				eligible partnership for not less than a 2-year period and not more than a
				3-year period, except that the Secretary may award the eligible partnership an
				additional 2-year grant if the eligible partnership demonstrates satisfactory
				progress on the performance measures described in
				section 2426(a).
							2423.Application
							(a)In
				generalTo receive a grant under
				section 2422, an eligible partnership shall
				submit an application at such time and in such manner as the Secretary may
				require, and containing the information described in
				subsection (b).
							(b)ContentsAn
				application submitted under
				subsection (a) shall include—
								(1)a description of
				the eligible partnership, the partners forming the eligible partnership, and
				the roles and responsibilities of each partner;
								(2)a demonstration of
				each partner’s capacity and commitment to fulfill its role and responsibilities
				to ensure the successful completion of activities described in
				section 2424;
								(3)a description of
				how the grant funds will be used to improve the achievement, academic growth,
				and college and career readiness of students, particularly at-risk, low-income,
				and low-performing students;
								(4)a description of
				how the activities funded by the grant will be innovative, systemic, or
				evidence-based by ensuring such activities—
									(A)are based on
				strong or promising evidence or a review of the best available research
				evidence; and
									(B)may contribute to
				the development and use of new models;
									(5)a description of
				how such activities will utilize technology and digital learning to—
									(A)promote
				personalized, individualized instruction that improves student achievement,
				academic growth, and college and career readiness;
									(B)improve teacher
				and school leader preparation, training, knowledge, skills, practice, and
				professional capacity;
									(C)ensure all
				students, particularly at-risk and historically disadvantaged students,
				including students who are children with disabilities and children who are
				limited English proficient, have equitable access to high-quality curriculum,
				instruction, assessments, technology, and digital learning; or
									(D)improve the
				efficiency and productivity of education;
									(6)a description of
				how the eligible partnership will measure and report data on the effectiveness
				of such activities under
				section 2425(a);
								(7)an assurance that
				the grant funds will not solely be used—
									(A)to purchase
				materials, hardware, or technology-based tools; or
									(B)to implement
				online learning to the exclusion of other activities;
									(8)a description of how the eligible
				partnership will ensure that a grant received under this subpart is not
				duplicative of support received under the E-rate program; and
								(9)such other
				information as the Secretary may require.
								(c)Application
				review and award
								(1)Application
				review and approvalThe Secretary shall—
									(A)establish a peer
				review process to assist in the review of the grant applications and approval
				of the grants under this section;
									(B)appoint to the
				peer review process individuals who are educators and experts in—
										(i)technology and
				digital learning;
										(ii)classroom
				instruction and teaching practice;
										(iii)school
				improvement, redesign, or turnaround;
										(iv)teacher and
				school leader training or professional development; and
										(v)education
				efficiency and productivity; and
										(C)ensure that each
				grant is of sufficient size and scope to carry out the activities described in
				the grant application under
				subsection (b), including the activities
				described in section 2424 and measuring and reporting data under
				section 2425(a).
									(2)Grant
				awardIn awarding grants under this subpart, the Secretary shall,
				to the extent practicable, ensure—
									(A)diversity in the
				type of activities funded under the grants, including statewide and local
				initiatives;
									(B)equitable
				geographic distribution of the grants, including urban and rural areas and
				small and large local educational agencies; and
									(C)that eligible
				partnerships receiving such grants—
										(i)demonstrate that
				activities funded by the grant will be carried out based on strong or promising
				evidence; and
										(ii)are committed to and capable of
				successfully carrying out the activities described in the grant application
				submitted under
				subsection (b), including the activities
				described in section 2424 and measuring and reporting data under
				section 2425(a).
										2424.Use of
				funds
							(a)RequirementsAn eligible partnership receiving a grant
				under this subpart shall use grant funds to carry out 1 or more of the
				following activities that utilize technology and digital learning:
								(1)Promoting
				personalized, individualized instruction that improves student achievement,
				academic growth, and college and career readiness, such as—
									(A)hybrid, blended,
				or other digital-learning opportunities that combine online and teacher-based
				instruction to improve student outcomes;
									(B)gaming or other
				personalized digital or technology-based tools that individualize instruction
				and promote self-directed learning and higher order thinking skills, including
				giving students control over the place, pace, or time of learning;
									(C)online platforms
				or opportunities that provide students opportunities for credit recovery or
				advanced credit accumulation; and
									(D)expanding the
				accommodations available to students who are children with disabilities and
				children who are limited English proficient.
									(2)Improving teacher
				and school leader preparation, professional development, knowledge, skills,
				practice, and professional capacity, such as—
									(A)tools or programs
				that equip teachers to differentiate instruction, conduct ongoing formative
				assessments, and use real-time data or data systems to identify individual
				student learning needs and guide personalized instruction, learning, and
				appropriate interventions that address those individualized student learning
				needs;
									(B)on-demand
				professional development, online communities of practice, or other
				technology-based tools that improve teaching and leadership;
									(C)pre-service
				training in the use of technology and digital learning to improve student
				outcomes; and
									(D)technology-based
				tools to improve the administration and implementation of teacher evaluation
				systems or other human capital systems.
									(3)Ensuring all
				students, particularly at-risk and low-performing students, have equitable
				access to high-quality curriculum, instruction, assessments, technology, and
				digital learning by effectively implementing technology tools consistent with
				the principle of universal design for learning, such as—
									(A)using tools or
				programs to teach students higher order thinking skills;
									(B)improving the
				education of students who are children with disabilities through assessment
				accommodations, including assistive technology;
									(C)improving the
				education of children who are limited English proficient, including language
				proficiency and academic content, through intuitive games and interfaces,
				web-based interventions, or technology-based assessments and assessment
				accommodations;
									(D)technology-based
				tools or digital learning opportunities that enhance high-quality early
				learning or early childhood education programs;
									(E)expanding learning opportunities,
				particularly for students who are low-performing or live in rural areas, that
				increase access to high-quality curriculum and instruction, advanced placement
				or international baccalaureate courses, science, technology, engineering, and
				mathematics education, or enrichment activities; and
									(F)enhancing the
				quality, depth, or administration of student assessments, including summative,
				formative, and classroom-based assessments.
									(4)Improving the
				efficiency and productivity of education, such as—
									(A)extending the
				reach of high-quality materials, tools, curriculum, instruction, or teachers
				through such means as open educational resources or blended learning;
									(B)making student
				learning or school improvement more effective and cost-efficient through online
				or digital platforms; and
									(C)use of laptops,
				personal devices, or technology-infused instruction to reduce cost and improve
				delivery of instruction.
									(b)Limitations on
				uses of fundsAn eligible partnership may not use the total
				amount of a grant received under this subpart for a fiscal year—
								(1)on materials,
				hardware, or technology-based tools; or
								(2)to implement
				online learning to the exclusion of other activities.
								2425.Data
				collection and reporting
							(a)ReportingEach
				eligible partnership receiving a grant under this subpart shall collect and
				report to the Secretary, on at least an annual basis, such information on the
				progress, outcomes, and best practices learned from activities under the grant
				as the Secretary may require, which—
								(1)shall include
				information on the impact of the grant on student outcomes, such as—
									(A)the number of and
				demographic information about students who are served by the eligible
				partnership under this subpart;
									(B)student
				achievement, student growth, and graduation rates of such students;
									(C)college and career
				readiness data about students, such as rates of credit accumulation, course
				taking and completion, and college enrollment and persistence;
									(D)student attendance
				and participation rates; and
									(E)such other
				information the Secretary may require or other information the eligible
				partnership proposes to include and has approved by the Secretary; and
									(2)may include data
				on—
									(A)student engagement
				and discipline;
									(B)school climate and
				teacher working conditions; and
									(C)increases in inclusion of students who are
				children with disabilities and children who are limited English
				proficient.
									(b)DisaggregationEach
				eligible partnership receiving a grant under this subpart shall disaggregate
				the information required under
				subsection (a) in the same manner as
				information is disaggregated under section 1111(h)(1)(C)(i).
							2426.Performance
				measurement and evaluation and dissemination
							(a)Performance
				measuresPrior to the
				reviewing and awarding of grants under this subpart, the Secretary shall
				establish performance measures used to evaluate the progress and performance of
				each eligible partnership that—
								(1)shall include, at
				a minimum, information on the impact of the grants on student outcomes as
				reported under
				section 2425(a); and
								(2)may include such
				other information as the Secretary may reasonably require.
								(b)Evaluation and
				disseminationFrom amounts reserved under
				section 2422(b), the Secretary
				shall—
								(1)conduct or enter
				into a contract with an outside evaluator to conduct—
									(A)a comprehensive
				evaluation after the third year that the grant program is carried under this
				subpart on the effectiveness of all grants awarded under this subpart;
				and
									(B)a final evaluation
				following the final year of the grant program under this subpart—
										(i)that focuses on
				the improvement in student outcomes reported under paragraphs (1) through (3)
				of
				section 2425(a);
										(ii)that compares the relative effectiveness of
				different types of programs carried under this subpart and compares the
				relative effectiveness of variations in implementation within such programs;
				and
										(iii)identifies the
				conditions and practices needed for the effective use of technology and digital
				learning, including issues related to teacher professional development,
				educational leadership, classroom and school practices and implementation and
				support;
										(2)disseminate and
				provide technical assistance to local educational agencies and State
				educational agencies on best practices in utilizing technology and digital
				learning to improve student achievement, academic growth, and college and
				career readiness; and
								(3)ensure that the
				Department of Education applies the best practices described in
				paragraph (2) in carrying out other
				innovation funds.
								2427.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.
						.
		
